DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 26 April 2021 and 18 February 2022, have been considered.

Drawings
The drawings received on 26 April 2021 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
1. The primary reasons for allowance for claim 1 is that applicant’s claimed invention includes a recording head maintenance device having a wiper that is used to wipe an ink ejection surface of a recording head, a wiper carriage, a supporting frame, a wiper moving mechanism, a unit ascending/descending mechanism, the wiper carriage being caused to reciprocate and ascend/descend so as to perform wiping of the ink ejection surface, where the wiper moving mechanism includes a rack, a wiper driving motor, a rack driving gear, a sliding member that is rotatably supported to the wiper carriage and comes into contact with the supporting frame so as to retain constant a spacing between the wiper carriage and the supporting frame, and a gear pitch retention member that maintains constant a positional relationship in the up-down direction between the rack and the rack driving gear during reciprocation of the wiper carriage.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
2. Clams 2-8 are allowed for being dependent upon claim 1.
Japanese Publication No. 200695881 to Yasuhiko discloses a recording head maintenance device (Drawing 19) having a wiper (Drawing 19, element 90) that is used to wipe an ink ejection surface (Drawing 8, element 50A) of a recording head (Drawing 8, element 50), a wiper carriage (Drawing 19, element 101), a supporting frame (Drawing 19, elements 140,144), a wiper moving mechanism (Drawing 19, element 99), a unit ascending/descending mechanism (Drawing 19, element 105), where the wiper moving mechanism includes a rack (Drawing 19, i.e. rack engaged with element 104), a wiper driving motor (Drawing 19, element 99), and a rack driving gear (Drawing 19, element 104).  However, Yasuhiko fails to disclose a sliding member that is rotatably supported to the wiper carriage and comes into contact with the supporting frame so as to retain constant a spacing between the wiper carriage and the supporting frame, and a gear pitch retention member that maintains constant a positional relationship in the up-down direction between the rack and the rack driving gear during reciprocation of the wiper carriage.
United States Patent No. 9,969,130 to Lee et al. disclose a recording head maintenance device (Figure 3) having a wiper (Figure 3, element 230) that is used to wipe an ink ejection surface of a recording head (Figure 8, element 20), a wiper carriage (Figure 6, element 200), a supporting frame (Figure 6, element 100), a wiper moving mechanism (Figure 7, element 400), a unit ascending/descending mechanism (Figure 7, elements 220, 310), where the wiper moving mechanism includes a rack (Figure 7, element 201), a wiper driving motor (Figure 7, element 400), and a rack driving gear (Figure 7, element 420).  However, Lee fails to disclose a sliding member that is rotatably supported to the wiper carriage and comes into contact with the supporting frame so as to retain constant a spacing between the wiper carriage and the supporting frame, and a gear pitch retention member that maintains constant a positional relationship in the up-down direction between the rack and the rack driving gear during reciprocation of the wiper carriage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        09/07/2022